Per Curiam.

Taking into consideration all relevant factors, we find that the order appealed from should be modified by fixing the assessed values as follows:

Tear Land Improvements Total

1942- 43 $750,000 $930,000 $1,680,000
1943- 44 750,000 910,000 1,660,000
and as so modified affirmed, with twenty dollars costs and disbursements to defendants-appellants.
Martin, P. J., Dore, Cohn and Callahan, JJ., concur; Untermyer, J., concurs as to the increase in the valuation of the building and dissents as to the increase in the valuation of the land.
Order so far as appealed from, modified in accordance with opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the defendants-appellants. Settle order on notice.